Citation Nr: 1411543	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Service connection is currently in effect for an adjustment disorder with mixed affective response associated with arthritis of the left shoulder, rated as 50 percent disabling; arthritis of the left shoulder, rated as 20 percent disabling; paresthesia of the left upper extremity associated with arthritis of the left shoulder, rated as 20 percent disabling; and a scar as residual of left shoulder surgery, rated as noncompensable.  The combined disability evaluation is 70 percent.  

2.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2013). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for an adjustment disorder with mixed affective response associated with arthritis of the left shoulder, rated as 50 percent disabling; arthritis of the left shoulder, rated as 20 percent disabling; paresthesia of the left upper extremity associated with arthritis of the left shoulder, rated as 20 percent disabling; and a scar as residual of left shoulder surgery, rated as noncompensable.  The combined disability evaluation is 70 percent.

Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a).

In conjunction with his request for a TDIU, the Veteran was afforded VA examinations in January 2011.  At the time of the Veteran's January 2011 VA psychiatric examination, he was found to remain employable provided that he was physically able to perform a job.  The examiner noted that it appeared unlikely that he would experience any significant work problems associated with his mental health condition.  The examiner further indicated that it appeared likely that working regularly might improve the Veteran's mental health.  

Following a January 2011 VA general medical examination, the examiner indicated that physical employment was precluded by the Veteran's service-connected disabilities, largely due to markedly reduced range of motion accompanied by pain in the left shoulder.  The examiner indicated that the impact of the Veteran's service-connected disabilities on sedentary employment was moderate, since even without performing physical labor, his left shoulder was painful at rest and required narcotic medication every four hours for partial relief.  

At his November 2012 hearing, the Veteran testified as to being on several strong pain medications.  The Veteran indicated that he had previously worked for the railroad but stated that he would not be able to do that work because of a combination of physical and mental health problems.  The Veteran testified that he had worked 25 or 26 years in track maintenance.  He reported that he self-medicated throughout the years.  

The service-connected disabilities which have the most impact upon the Veteran's employability status are his arthritis of the left shoulder; the accompanying paresthesia of the left upper extremity associated with arthritis of the left shoulder; the effects of the narcotics that he takes for his service-connected left shoulder disorder; and his mixed affective response disorder resulting from his left shoulder disorder.  While the VA examiners did not specifically indicate that the specific disability they each examined the Veteran for would solely prevent his ability to maintain employment, they each provided limitations that the particular service-connected disability would cause, including the psychiatric examiner's notation whether the Veteran "was physically able to perform a job".  Moreover, a review of the Veteran's past employment reveals that he was involved in activities which required much physical exertion based upon his history as a track maintenance worker for over 25 years.   The April 2009 Application for Increase Compensation based on Unemployability indicated that the Veteran had been employed labor trackman between 1981 and 2008.  

The examiners' opinions, when read collectively, demonstrate that the Veteran cannot work in the field in which he has training and experience, that he has lack of training and education in other fields of work, and that the service-connected left shoulder disorder and resulting neurological impairment, when combined with the necessity for taking narcotics every four hours and the psychiatric impairment resulting from the left shoulder disorder prevent him from obtaining and securing substantial gainful employment.  The Board finds that the weight of the evidence demonstrates that service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.  The examiners' findings, along with the Veteran's testimony and work history, demonstrate that he has met the criteria set forth in § 4.16, and that a TDIU based upon service-connected disabilities is warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to TDIU is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


